DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over TW-508865 in view of Martin (US2009/0128431).
TW-508865 discloses a heating wire structure for a glass of a vehicle having a battery (10) comprising a sheet of glass (1), heating wires (2) in one direction connected to terminals of the battery (Figure 1), vertical bars (5a, 5b) at both ends of glass, antenna line (4) intersecting heating wires (2; Figure 1; abstract), a ceramic layer (15) formed at intersecting areas between heating wires (2) and antenna line (4; Description, page 5, lines 17-20) and extends along one of the antenna line or heating wires by a predetermined range (Figure 1), heating wires are horizontal (Figure 1), antenna line is vertical (Figure 1).  TW-508865 does not disclose an enamel part formed around the edge of the glass.  Martin discloses an enamel part (27) formed around the edge of the glass (Figure 3C).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the enamel of Martin in the heating wire structure of TW-508865 because, an enamel part allows for wiring to be concealed.
Claim(s) 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over TW-508865 in view of Martin as applied to claim 1 above, and further in view of Doi et al (US2018/0123219).
TW-508865 in view of Martin discloses all of the recited subject matter except terminals connected to cathode and anode of the battery.  Doi et al discloses cathode and anode bus bars (32a, 32b; para. 0021).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included cathode and anode bus bars as taught by Doi et al in the heating wire structure of TW-508865 in view of Martin because, terminals connected to cathode and anode of battery act as a more efficient and alternative way of supplying power.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and shows the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNTINA T FUQUA whose telephone number is (571)272-4779. The examiner can normally be reached 9:00-5:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)2724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





stf								/SHAWNTINA T FUQUA/
June 3, 2022							Primary Examiner, Art Unit 3761